Citation Nr: 1100062	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-19 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Prior to November 16, 2009, entitlement to an initial rating 
in excess of 20 percent for degenerative disc disease of the 
lumbar spine with thoracolumbar spondylosis, to include whether 
separate ratings are warranted for radiculopathy of the lower 
extremities.  

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with thoracolumbar 
spondylosis, to include whether separate ratings are warranted 
for radiculopathy of the lower extremities.  

3.  Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the acromioclavicular (AC) joint of the 
right shoulder.

4.  Entitlement to an initial compensable rating for seborrheic 
dermatitis.   

5.  Entitlement to an initial compensable rating for hypertension 
with left ventricular hypertrophy.

6.  Entitlement to service connection for sinusitis.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to April 
1981, and from November 1986 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2008 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  In the April 
2008 rating decision, the RO, in pertinent part, denied service 
connection for sinusitis, and left leg radiculopathy; and granted 
service connection for degenerative disc disease of the lumbar 
spine with thoracolumbar spondylosis, assigning a 20 percent 
rating; granted service connection for degenerative arthritis of 
the AC Joint of the right shoulder, assigning a 10 percent 
rating; granted service connection for seborrheic dermatitis of 
the right ear; and granted service connection for hypertension, 
assigning a noncompensable rating; all assigned ratings became 
effective December 1, 2007.  

After the issuance of the April 2009 statement of the case, the 
Veteran perfected an appeal of the issues currently listed on the 
title page of this decision.  The Board acknowledges the 
Veteran's claim of entitlement to service connection for left leg 
radiculopathy.  This claim is included in the analysis of the 
increased rating claim for a low back disability.  

In a December 2009 rating decision, the RO increased the rating 
for lumbar spine disability from 20 to 40 percent, effective 
November 16, 2009; and granted service connection for left 
ventricular hypertrophy associated with hypertension, assigning a 
noncompensable rating effective November 16, 2009.

The issue of entitlement to service connection for sinusitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, given 
his functional loss and limitation of low back of motion due to 
pain and during flare-ups, his lumbar spine disability is 
manifested by forward flexion of the thoracolumbar spine limited 
to 30 degrees or less.

2.  There is no lay or medical evidence showing that the 
Veteran's low back disability has ever been productive of 
ankylosis, or of incapacitating episodes of disc disease having a 
total duration of at least six weeks but less than twelve weeks 
per year.

3.  The Veteran's low back disability is productive of neurologic 
impairment of the right lower extremity that results in 
disability analogous to no more than mild incomplete paralysis of 
the sciatic nerve.

4.  The Veteran's low back disability is productive of 
radiculopathy of the left lower extremity.   

5.  The Veteran's seborrheic dermatitis does not affect at least 
five percent of exposed areas, or at least five percent of his 
total body area, and immunosuppressive therapy has not been 
prescribed.  

6.  The preponderance of the evidence shows that the Veteran's 
right shoulder disability is not manifested by limitation of 
motion at shoulder level.

7.  The Veteran is prescribed medication to control his 
hypertension; however such disability is not manifested by a 
history of diastolic pressure of predominantly 100 or more, or by 
a systolic pressure of predominantly 160 or more.  

8.  The Veteran is diagnosed with left ventricular hypertrophy by 
echocardiogram; however, there is no evidence of more than one 
episode of acute congestive heart failure in the past year, 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dypsnea, fatigue, angina, dizziness, or syncope, or 
left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial 
disability rating of 40 percent for degenerative disc disease of 
the lumbar spine with thoracolumbar spondylosis have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5235-5243 
(2010).

2.  For the entire appeal period, the criteria for a separate 10 
percent rating for right-sided mild incomplete paralysis of the 
sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

3.  For the entire appeal period, the criteria for a separate 10 
percent rating for radiculopathy of the left lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; 
Diagnostic Code 8520 (2010).

4.  The criteria for an initial rating in excess of 10 percent 
for degenerative changes of the right AC joint have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5201 (2010).

5.  The criteria for an initial compensable rating for seborrheic 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

6.  The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.104, Diagnostic Code 7101 
(2010).

7.  For the entire appeal period, the criteria for an initial 30 
percent rating for left ventricular hypertrophy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.104, Diagnostic Codes 7007 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

This appeal arises from the Veteran's disagreement with the 
assigned ratings following the grants of service connection for 
his low back, right shoulder, and skin disabilities.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required.  Nevertheless, the 
Board notes that the Veteran has been provided with VCAA notice 
in August 2007 (Benefits Delivery at Discharge letter), and in 
December 2008. 

As to VA's duty to assist, the Board notes that the claims folder 
contains service treatment records, VA medical evidence, private 
medical evidence, and lay statements.  The Veteran has been 
afforded VA examinations in conjunction with the claims decided 
herein.

In light of the above, the Board finds that there is no further 
action is necessary to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will 
not be prejudiced by the Board adjudicating the merits of claims 
decided herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Legal Criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

Disability ratings are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a 
specific condition and that disability is not listed in the 
Rating Schedule, the diagnosed condition will be evaluated by 
analogy to a closely-related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability ratings.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the Court has held that "staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board observes that the United States Court of 
Appeals for Veterans Claims (Court) recently noted that when 
rating spine disabilities, the Board must discuss any additional 
limitation of motion that a Veteran has due to pain, weakness, or 
fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

The rating of the same disability under various diagnoses is to 
be avoided. Disability from injuries to the muscles, nerves, and 
joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their rating.  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the service-
connected rating, and the rating of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability that 
are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code 
may be more appropriate than another based on such factors as the 
Veteran's relevant medical history, his current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Criteria - Low Back

A lumbar spine disability may be rated pursuant to the general 
rating formula for diseases and injuries of the spine set forth 
in Diagnostic Codes 5235-5242.  Under the general rating formula, 
a 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating requires that the condition be manifested by 
forward flexion of the thoracolumbar spine of 30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating requires 
unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 
4.71a, Note 2.

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating episodes 
over the past twelve months, or by combining under 38 C.F.R. § 
4.25 separate ratings of its chronic orthopedic and neurologic 
manifestations along with rating of all other disabilities, 
whichever method results in the higher rating.  This code 
provides that a 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks per year.  A 40 percent rating requires that the 
disability be productive of incapacitating episodes having a 
total duration of at least four but less than six weeks per year.  
Finally, a maximum 60 percent rating is available when the 
condition is manifested by incapacitating episodes having a total 
duration of at least six weeks but less than twelve weeks per 
year.

Under Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.

As indicated, where, as here, a Veteran has intervertebral disc 
syndrome, the condition may be evaluated either based on the 
total duration of incapacitating episodes over the past twelve 
months under Diagnostic Code 5243, or by combining, under 38 
C.F.R. § 4.25, separate ratings of chronic orthopedic and 
neurologic impairment, whichever method results in the higher 
rating. 

Background - Low Back

During service, the Veteran complained of low back pain and 
occasional muscle spasms, and was diagnosed with disc disease of 
the low back.  On a report of medical history dated in May 2007, 
the Veteran stated that he had had low back pain with occasional 
numbness of the legs.  On the same report, the examiner indicated 
that the Veteran had disc herniations in the low back with 
radiculopathy, which was treated with epidural injections.   Due 
to such disability, it was recommended that he not be recommended 
for flight status.   According to an August 2007 letter, the 
Veteran was discharged from the Anesthesia Services clinic and 
Dr. Y.R. noted that the Veteran had low back pain radiating to 
the lower extremities.  

On October 2007 VA examination, the Veteran reported central low 
back pain and pain in the left buttocks.  The Veteran experienced 
3 incapacitating episodes of spine disease during the prior year.  
Upon inspection of the spine, there was no evidence of gibbus, 
kyphosis, list, lumbar lordosis, scoliosis, revere lordosis, or 
ankylosis.  Lumbar flattening was seen.  There was objective 
evidence of spasms, pain with motion, and tenderness, 
bilaterally.  The muscle spasms and tenderness were not severe 
enough to be responsible for any abnormal gait or spinal contour. 
Muscle tone was normal and no atrophy was present.  Muscle 
strength in the lower extremities was normal with the exception 
of ankle plantar flexion which was 4/5 on the left.  Sensation in 
the lower extremities was normal.  Flexion of the thoracolumbar 
spine was to 50 degrees, extension was to 20 degrees, lateral 
flexion, bilaterally was to 30 degrees, and lateral rotation was 
to 30 degrees.  There was pain on active motion.  There was also 
objective evidence of additional limitation (pain) with 
repetitive motion.  There were no other limitations upon 
repetitive motion.  Lasegue's sign was not positive.  The report 
noted September 2006 x-rays which showed evidence of multi-level 
degenerative disc disease including compromise of the neural 
foramen at L5-S1 bilaterally, left greater than the right side.  
There was no evidence of incapacitating episodes due to disc 
disease.   Final diagnosis was degenerative disc disease of the 
lumbar spine, thoracolumbar spondylosis, and left L5-S1 
radiculopathy.  

According to a February 2009 VA treatment note, the Veteran was 
diagnosed with left leg radiculopathy. 

On November 2009 VA examination, the Veteran reported constant 
low back pain described as pressure and stabbing-like pain 
sensation which radiates toward both extremities.  He also 
reported pain, decreased motion, stiffness, and spasms in his low 
back.  He denied a history of urinary incontinence, urinary 
urgency, urinary retention requiring catheterization, urinary 
frequency, nocturia, fecal incontinence, obstipation, erectile 
dysfunction, leg or foot weakness, and falls.  Examination of the 
lumbar spine revealed lumbar flattening.  There was objective 
evidence of bilateral muscle spasms, pain with motion, and 
tenderness.  The examiner indicated that the muscle spasms and 
tenderness were not severe enough to be responsible for abnormal 
gait or abnormal spinal contour.  Muscle strength and tone in the 
lower extremities were normal.  Atrophy, weakness, and guarding 
were not shown. Sensory examination in the lower extremities was 
also normal.  Flexion of the thoracolumbar spine was to 30 
degrees; extension was to 8 degrees; lateral flexion was to 12 
degrees, bilaterally; and lateral rotation was to 20 degrees, 
bilaterally.  There was pain on motion.  There was also evidence 
of additional limitation (pain) upon repetitive use, which 
resulted in flexion to 26 degrees, extension to 6 degrees, 
lateral flexion to 10 degrees; and lateral rotation to 16 
degrees.  Laseque's sign was not positive.  The examination 
report noted a September 2008 magnetic resonance imaging (MRI) 
study which showed evidence of bilateral spondylosis at L5 with 
grad 1 spondylolisthesis of L5 over S1; moderate degenerative 
changes in the facet at L4-5; and posterior spondylosis at the 
L1-2 level.  Also noted were November 2009 x-rays which showed 
minimal lumbar spondylosis.  An August 2009 EMG study showed 
evidence of bilateral mid/lower lumbar posterior rami 
irritability, and no evidence of bilateral lumbosacral 
radiculopathy.  The November 2009 VA examination report shows 
final diagnoses of bilateral spondylosis at L5 with grade 
1spondylolisthess of L5 over S1; moderate degenerative changes in 
the facet at L4-5; and lumbar degenerative disc disease.  

Analysis - Low Back

After considering the evidence of record, the Board finds that an 
initial rating of 40 percent, but no more, is warranted since 
December 1, 2007.  In this regard, in October 2007, forward 
flexion of the lumbar spine was to 50 degrees with pain on active 
range of motion and evidence of additional pain upon repetitive 
motion.  While the examiner did not indicate the extent to which 
the Veteran was further limited upon repetitive motion, the Board 
notes that the Veteran is competent to report having experienced 
additional pain during a flare-up, as it is within lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed. Cir.2006). The Veteran's account is generally 
confirmed by competent medical evidence.  Based on these factors, 
the Board finds that the Veteran's lay reports are competent and 
credible.  Thus, in light of DeLuca and Cullen, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that, 
especially during flare-ups, the disability picture for the 
Veteran's low back disability most closely approximates 
limitation of flexion to 30 degrees.  This finding supports an 
initial rating of 40 percent for the entire appeal period.  

The Board however finds that the Veteran's low back disability 
does not meet the criteria for a rating in excess of 40 percent.  
Significantly, a 40 percent rating is the maximum rating for 
limitation of motion of the low back under VA regulations.  
Further, the evidence affirmatively shows that the Veteran does 
not have ankylosis of the thoracolumbar spine.  Thus, a rating in 
excess of 40 percent is therefore not warranted under Diagnostic 
Code 5242.  A higher rating is also not warranted under 
Diagnostic Code 5243, as the medical or lay evidence does not 
show that the Veteran has had incapacitating episodes having a 
total duration of at least six weeks but less than twelve weeks 
per year.   

Further, the Board acknowledges the Veteran's complaint of 
occasional numbness of his legs shown on his service records.  
The Board observes that on service discharge, his primary 
complaint was radicular pain in the left lower extremity, and 
more recently, in November 2009, numbness in both feet.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for 
mild incomplete paralysis of the sciatic nerve; a 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve; a 40 percent rating requires moderately severe incomplete 
paralysis; a 60 percent rating requires severe incomplete 
paralysis with marked muscular atrophy; an 80 percent rating 
requires complete paralysis of the sciatic nerve.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and flexion 
of the knee is weakened or (very rarely) lost.  

A diagnosis of radiculopathy was shown in service, but the 
affected extremity was not indicated.  However, based on the 
Veteran's complaints and the medical treatment during service, 
his radiculopathy clearly affected his left lower extremity.  
This finding is supported by the November 2007 VA examination, 
which was conducted shortly after service discharge.  And despite 
radiculopathy not being shown on the 2009 EMG, a February 2009 VA 
treatment record shows a diagnosis of radiculopathy of the left 
lower extremity.  Resolving any doubt in the Veteran's favor, the 
Board finds that the medical and lay evidence supports his 
entitlement to a separate 10 percent rating, and no more, under 
Diagnostic Code 8520, for radiculopathy of the left lower 
extremity.  

Additionally, in light of the in-service diagnosis of 
radiculopathy (which appears to be based on x-ray evidence of a 
compromise of the neural foramen at L5-S1 bilaterally), the 2009 
EMG study showing irritability of the rami, bilaterally, and the 
Veteran's report of bilateral foot numbness, the Board, resolving 
any doubt in the Veteran's favor, finds that the medical and lay 
evidence supports his entitlement to a separate 10 percent 
rating, and no more, under Diagnostic Code 8520, for 
radiculopathy of the right lower extremity.  

Where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  Hart.  The Board finds that the 40 percent and 
separate 10 percent ratings granted herein represent the maximum 
ratings assigned for his low back disability.  No additional 
staged ratings are warranted.

Right Shoulder Disability

The Veteran's right shoulder disability is assigned a 10 percent 
rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5201- 
5010, for noncompensable right arm limitation of motion with 
pain.

Arthritis shown by x-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  For traumatic arthritis, Diagnostic 
Code 5010 directs that the rating of arthritis be conducted under 
Diagnostic Code 5003, which states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion. The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence 
of limitation of motion, x- ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, x-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note 1.

As noted above, the medical evidence of record establishes that 
the Veteran is right hand-dominant; therefore, his right arm is 
considered his major extremity.  

Diagnostic Code 5201 contemplates disabilities of the shoulder 
and arm and provides a 20 percent rating for limitation of motion 
of the major arm at shoulder level.  A rating of 30 percent is 
assigned for limitation of motion of the major arm midway between 
side and shoulder level.  A rating of 40 percent is assigned for 
limitation of motion of the major arm to 25 degrees from the 
side.  Normal range of motion of the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external rotation 
to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

During service, the Veteran was treated for pain in the right 
shoulder, and x-rays of the right shoulder showed degenerative 
changes of the AC joint.  

On October 2007 VA examination, the Veteran reported right 
shoulder pain, stiffness, tenderness, and decreased speed of 
joint motion.  He denied right shoulder deformity, giving way, 
instability, weakness, or incoordination.  He reported weekly 
flare-ups of joint disease, precipitated by raising his right 
shoulder.  On examination, there was evidence of right shoulder 
tenderness.  Flexion of the right arm was to 180 degrees.  There 
was objective tenderness of pain with active motion and following 
repetitive motion.  There were no additional limitations after 
three repetitions or range of motion.  X-rays of the right 
shoulder taken in October 2007 showed evidence of mild 
osteoarthritic changes of the acromioclavicular joint.

On November 2009 VA examination, the Veteran reported right 
shoulder pain and decreased speed of joint motion.  He also 
reported flare-ups of joint disease every two to three weeks, 
precipitated by right shoulder overhead activities, and 
cold/rainy weather.  Findings on examination were right shoulder 
crepitus, tenderness, and guarding of movement.  Flexion of the 
right shoulder was to 152 degrees with pain.  There was objective 
evidence of pain and additional limitations following repetitive 
motion.  Specifically, after repetitive motion, flexion of the 
right shoulder was to 146 degrees.  Ankylosis of the right 
shoulder was not shown.  Final diagnoses were degenerative 
changes of the right AC joint, and right shoulder subacromial 
bursitis.

After a careful review, the Board finds that the evidence does 
not show that the Veteran's right arm motion is limited to 
shoulder level during any examination, as required for a higher 
rating of 20 percent under Diagnostic Code 5201.  As indicated, 
flexion of the right shoulder was to 180 degrees in October 2007 
and to 152 degrees in November 2009.  As such, a higher rating 
under Diagnostic Code 5201 is not warranted.

The Board acknowledges the additional loss of 6 degrees of 
flexion exhibited upon repetitive motion in November 2009; 
however, even considering that additional limitation, a higher 
rating would still not be warranted.  The Board therefore finds 
that the current 10 percent rating compensates the Veteran for 
any functional impairment that he experiences.  See DeLuca, 
supra.

The Board has also considered the application of Diagnostic Code 
5200 for disabilities involving ankylosis of the scapulohumeral 
articulation.  However, there is no evidence of ankylosis in the 
right shoulder joint to warrant consideration of a disability 
rating under such code.  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 
509-510, the Board has considered whether any staged ratings are 
appropriate.  In the present case, the Board finds that no staged 
ratings for the right shoulder disability are warranted.

In summary, the currently assigned 10 percent rating for the 
Veteran's right shoulder disability under Diagnostic Code 5201 is 
based on evidence of x-ray evidence of arthritis and painful, yet 
noncompensable limitation of motion.  Thus, the Board finds that 
the currently assigned 10 percent rating is appropriate.   The 
benefit of the doubt doctrine is not applicable here, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2010).

Seborrheic Dermatitis

The Veteran is currently in receipt of a noncompensable rating 
for seborrheic dermatitis under Diagnostic Code 7806.  Diagnostic 
Code 7806 provides ratings for dermatitis or eczema. Dermatitis 
or eczema is to be rated under either the criteria under 
Diagnostic Code 7806 or to be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending upon the predominant 
disability.

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than topical 
therapy is required during the past 12-month period, is rated 
noncompensably (0 percent) disabling.  Dermatitis or eczema that 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period, is rated 10 percent disabling. 38 C.F.R. § 4.118 (2010).

The schedular criteria by which skin disabilities are rated were 
recently revised, effective October 23, 2008, so that it more 
clearly reflects VA policies concerning the rating of scars. 73 
Fed. Reg. 54,708-54,712 (September 23, 2008).  Because these 
modifications were expressly made applicable only to claims filed 
on or after the effective date, they are not applicable to the 
instant claim, which was originally received in September 2007.

The Veteran's service records show treatment for itching and 
scaling on the right ear.

Shortly after service discharge, on October 2007 VA examination, 
the Veteran reported a history of recurrent itching and scales 
located on both ears, but more pronounced on the right ear canal.  
It was noted that the Veteran had been treated with topical 
steroid cream for seborrheic dermatitis in the 12 months prior.  
The examiner indicated that less than 5 percent of the exposed 
areas are affected; and less than 5 percent of the total body 
area affected by the dermatitis.  On the right ear canal, there 
was ill-defined erythema with superficial scaling.  Subtle 
erythema on the left ear canal was also seen.  Diagnosis was 
seborrheic dermatitis, mild, right ear; and questionable history 
of tinea pedis, resolved.  

On November 2009 VA examination, the Veteran reported an 
intermittent itchy erythmatous rash with white flakes in both 
ears, bilateral alae nasae, and scalp.  He also reported one 
episode of a mild rash in his left forearm and left leg that 
resolved with hydrocortisone cream.  In the past 12 months, he 
had been treated with hydrocortisone valerate for his seborrheic 
dermatitis.  The examiner indicated that the Veteran's dermatitis 
affects less than 5 percent of exposed areas, as well as less 
than 5 percent of his total body area.  An abundant amount of 
white flakes were seen in the right ear with areas of erythema, 
and a moderate amount of white flakes were seen in the left ear 
with areas of erythema.  There was no evidence of an active rash 
on the arms, legs or the face, including eyebrows, alae nasae, or 
beard.  

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's seborrheic dermatitis is appropriately 
evaluated as noncompensable.  In this regard, findings from both 
the October 2007 and November 2009 VA examinations show that the 
Veteran's seborrheic dermatitis affects less than five percent of 
exposed areas, and less than five percent of his total body area.  
Moreover, the medical evidence shows that the Veteran has only 
been prescribed topical therapy for his dermatitis.  Therefore, 
an initial compensable rating under Diagnostic Code 7806 is not 
warranted.

The Board has considered whether other Diagnostic Codes are 
applicable, however the evidence clearly shows that the Veteran's 
predominant disability is dermatitis, which is specifically 
contemplated in Diagnostic Code 7806.  In any event, the 
Veteran's dermatitis, which is currently located on both ears, is 
not considered in any way disfiguring, or the equivalent of a 
painful or unstable scar, thus Diagnostic Codes 7800 and 7804 do 
not provide for a higher rating.


The Board acknowledges that the Veteran, as a layman, is 
competent to report the existence of his skin symptoms, to 
include itching and scaling.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  As a layman, however, without the appropriate 
medical training and expertise, he is not competent to provide an 
opinion on a medical matter, such as the severity of his service-
connected dermatitis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

Based on the foregoing, an initial compensable rating for 
seborrheic dermatitis is not warranted.  Moreover, in view of the 
holding in Hart, and, based upon the record, the Board finds that 
at no time since the Veteran filed his claim has his dermatitis 
been compensably disabling.  

As the preponderance of the evidence is against the claim of 
entitlement to an initial compensable rating for seborrheic 
dermatitis, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran is also seeking an initial compensable rating for his 
service- connected hypertension, which is evaluated under 
Diagnostic Code 7101.  Under such code, a 10 percent rating is 
warranted where diastolic pressure is predominantly 100 or more, 
or systolic pressure is predominantly 160 or more, and a minimum 
of 10 percent is also assigned when continuous medication is 
shown necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or more.  
A 20 percent rating requires diastolic pressure of predominantly 
110 or systolic pressure of predominantly 200 or more.  Where 
there is a diastolic pressure of predominantly 120 or more, a 40 
percent rating will be assigned.  A 60 percent rating requires 
diastolic pressure of predominantly 130 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2010).

Hypertension or isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least three different 
days.  The term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 note 
(1) (2010).

During service, the Veteran was diagnosed with hypertension and 
was treated with anti-hypertensive medication.  

On November 2007 VA examination, the Veteran's blood pressure 
readings were:  136/86; 142/90; and 132/84.  Diagnosis was 
hypertension.  Hypertensive heart disease was not present.  There 
were no significant effects on his occupation.  On VA outpatient 
treatment record dated in August 2008, the Veteran's blood 
pressure reading was 129/85.  A blood pressure reading of 130/89, 
and a diagnosis of controlled arterial hypertension were shown on 
a September 2008 VA treatment note.  According to a December 2008 
VA treatment note, a blood pressure reading of 133/92 was shown.  
Assessment was mild hypertension, uncontrolled.

According to a November 2009 VA examination report, blood 
pressure readings were:  140/98, 148/96, and 136/97.  Stress test 
was negative for exercise induced ischemia, and a workload of 15 
METS was noted.  Ejection fraction was 70 percent.  Also noted 
were findings from a February 2009 echocardiogram - moderate 
concentric left ventricular hypertrophy, residuals of which were 
mild.

After a careful review of the record, the Board finds no evidence 
to support the assignment of an initial compensable rating for 
hypertension under Diagnostic Code 7101.  As indicated, the 
Veteran has been prescribed anti-hypertensive medication since 
service.  However, the evidence does not show that his 
hypertension, both in-service and post-service, was manifested by 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more.  The Board acknowledges a 
spike in his diastolic readings (up to 98), as shown in November 
2009; however, the record does not show that his diastolic 
readings have been predominantly 100 or more during the appeal 
period.   

The Board however finds that a separate rating for left 
ventricular hypertrophy is warranted under Diagnostic Code 7007.  
Significantly, despite the Veteran's workload of 15 METS, he was 
diagnosed with left ventricular hypertrophy by a February 2009 
echocardiogram.  As there is evidence of cardiac hypertrophy on 
echocardiogram, the criteria for a 30 percent rating under 
Diagnostic Code 7007 have been met.  See Drosky v. Brown, 10 Vet. 
App. 251 (1997).

The next higher rating of 60 percent under Diagnostic Code 7007 
requires findings of more than one episode of acute congestive 
heart failure in the past year, workload of greater than 3 METs 
but not greater than 5 METs resulting in dypsnea, fatigue, 
angina, dizziness, or syncope, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104 
Diagnostic Code 7007.

Here, the evidence of record does not support a rating in excess 
of 30 percent.  There are no findings of episodes of acute heart 
failure in the past year, and as indicated, the Veteran is able 
to sustain a workload of 15 METs.  Moreover, while there is 
evidence of left ventricular hypertrophy, an ejection fraction of 
no less than 70 percent is shown.  Consequently, the Board 
concludes that a rating in excess of 30 percent for left 
ventricular hypertrophy is not warranted.
 
Finally, in exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-part 
test, based on the language of 38 C.F.R. § 3.321(b)(1), for 
determining whether a Veteran is entitled to an extraschedular 
rating: (1) the established schedular criteria must be inadequate 
to describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's various service-connected disabilities.  His low back 
and right shoulder disabilities are primarily productive of 
limitation of motion and pain, manifestations that are 
contemplated in the rating criteria.  Moreover, his dermatitis is 
primarily manifested by itching and scaling on his ears, and the 
extent to which these symptoms affect any exposed areas and/or 
the entire body is contemplated in the criteria for rating skin 
disabilities.  Finally, he reports elevated blood pressure 
readings, and the severity of his hypertension is based on the 
readings shown in the medical evidence.  As such, the rating 
criteria are therefore adequate to evaluate the Veteran's 
disabilities and referral for consideration of extraschedular 
rating is not warranted.


ORDER

Subject to the laws and regulations regarding monetary benefits, 
effective December 1, 2007, an initial rating of 40 percent, for 
degenerative disc disease of the lumbar spine with thoracolumbar 
spondylosis is granted.

A rating in excess of 40 percent for degenerative disc disease of 
the lumbar spine with thoracolumbar spondylosis is denied.

Subject to the law and regulations regarding monetary benefits, a 
separate rating of 10 percent, but no higher, for neurological 
impairment analogous to radiculopathy of the right lower 
extremity is granted for the entire appeal period.

Subject to the law and regulations governing payment of monetary 
benefits, a separate rating of 10 percent, but no higher, for 
radiculopathy of the left lower extremity is granted for the 
entire appeal period.

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the AC joint of the right shoulder is 
denied.

Entitlement to an initial compensable rating for seborrheic 
dermatitis is denied.   

Entitlement to an initial compensable rating for hypertension is 
denied.

Subject to the law and regulations governing payment of monetary 
benefits, an initial, separate rating of 30 percent, but no 
higher, for left ventricular hypertrophy is granted for the 
entire appeal period.


REMAND

During service, in January 2007, the Veteran underwent septum 
repair and sinus, which apparently was done to treat his sleep 
apnea.  

On October 2007 VA examination, the Veteran indicated that he had 
not experienced any sinus problems since his January 2007 
surgery.  Nevertheless, on his notice of disagreement received in 
July 2008, he indicated that he had since experienced sinus 
infections and VA treatment notes dated in 2008 confirm an 
exacerbation of sinusitis.  The Veteran relates his current sinus 
problems to his in-service surgery.

In light of the in-service nasal surgery, the current evidence of 
sinusitis, and the Veteran's lay reports, the Board finds that he 
should be afforded a VA examination.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records with the claims folder, 
schedule the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of any current sinus disability.  
All studies deemed appropriate should be 
performed, and all findings should be set 
forth in detail.  The claims file should be 
made available to the examiner.

The examiner should diagnose all sinus 
disabilities found to be present.  The 
examiner must opine as to whether it is at 
least as likely as not that the Veteran has 
a sinus disability that is related to or 
had its onset in service.  In doing so, the 
examiner must specifically acknowledge and 
discuss the January 2007 evidence of septum 
repair and sinus surgery, the 2008 
diagnoses of sinusitis, as well as the 
Veteran's competent and credible lay 
testimony regarding the continuity of sinus 
symptomatology since service.  See Dalton 
v. Nicholson, 21 Vet. App. 23 (examination 
found inadequate where examiner did not 
comment on the Veteran's report of in-
service injury and relied on the lack of 
evidence in the service medical records to 
provide a negative opinion).  

The rationale for all opinions, with 
citation to relevant medical findings or 
medical authority, must be provided.

2.  The RO should readjudicate the 
Veteran's appeal.  If the benefits sought 
on appeal are not granted, the RO should 
issue a supplemental statement of the case 
and provide the Veteran an opportunity to 
respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


